                                    



Exhibit 10.48    


[Letterhead of The Coca-Cola Company]
COCA-COLA PLAZA
ATLANTA, GEORGIA


ALEXANDER B. CUMMINGS
 
ADDRESS REPLY TO:
EXECUTIVE VICE PRESIDENT AND
 
PO BOX 1734
CHIEF ADMINISTRATIVE OFFICER
 
ATLANTA, GA 30301
 
 
 
 
 
404 676-6926
 
 
FAX: 404 515-2411





 
October 14, 2015


Mr. Bernhard Goepelt
The Coca-Cola Company
Atlanta, Georgia


Dear Bernhard,


Under our standard program and policies related to expatriate employees, this
letter informs you that you will be localizing to the United States effective
January 1, 2016.


You will cease to be a participant in the International Service program at that
time. In accordance with the terms of the localization policy, you will receive
standard transition allowances under the program.


Localizing to the United States will not otherwise impact your compensation.
Should you have any questions, please contact Allison O’Sullivan at 404-676-8318
or via email at aosullivan@coca-cola.com.


As always, I thank you for your dedication to the Company.




Sincerely,


/s/ Alex Cummings


